Citation Nr: 0914432	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue, including as secondary to exposure 
to herbicide.  

2.  Entitlement to service connection for degenerative 
disease of the neck. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
degenerative disease of the low back, and if so whether 
service connection is warranted. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
arthritis of the wrists, and if so whether service connection 
is warranted. 

5.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
arthritis of the hips, and if so whether service connection 
is warranted. 

6.  Entitlement to an initial compensable rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1973 and from November 1983 to August 1987 with unverified 
intervening active service and service in the Air Force 
Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for squamous cell carcinoma of the tongue.  

The appeal also comes before the Board from a May 2006 
decision that denied service connection for degenerative 
disease of the neck, that reopened final disallowed claims 
and denied service connection for degenerative disease of the 
low back and arthritis of the hips and wrists, and that 
granted service connection and a noncompensable rating for 
bilateral pes planus, claimed as arthritis of the feet. 

The issues of service connection for degenerative disease of 
the neck and low back, service connection for arthritis of 
the hips and wrists, and an initial compensable rating for 
bilateral pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's squamous cell carcinoma of the tongue first 
manifested many years after service and is not related to any 
aspect of service including exposure to herbicide. 

2.  The RO denied service connection for a back disorder and 
for arthritis of the hips and wrists in February 1988.  The 
Veteran did not express disagreement within one year of 
notification of that decision. 

3.  Since February 1988, evidence has been received that is 
new, not cumulative, relates to unestablished facts necessary 
to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims for service 
connection for degenerative disease of the low back and for 
arthritis of the hips and wrists.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell 
carcinoma of the tongue have not been met.  38 U.S.C.A. 
§ 1110, 1116, 1131 (West 2002); 3.303, 3.307, 3.309 (2008). 

2.  New and material evidence has been received sufficient to 
reopen a final disallowed claim for service connection for 
degenerative disease of the low back.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(2008).

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for arthritis 
of the hips.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).

4.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for arthritis 
of the wrists.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Regarding the claim for service connection for cancer of the 
tongue, the RO provided notice in December 2004 that met the 
requirements except that the notice did not provide the 
criteria for assignment of a rating or effective date should 
service connection be awarded.  This information was provided 
in June 2006.  However, the Board concludes that the timing 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this disorder.  

In February 1988, the RO denied service connection for 
arthritis of the hips and wrists and for a back disorder.  
The Veteran did not express disagreement within one year, and 
the decision became final.  In April 2006, the Veteran 
submitted a request for an increased rating for these 
disorders.  The RO accepted the request as an application to 
reopen the final disallowed claims but did not provide any 
notice prior to a decision in May 2006 which reopened the 
claims but denied the issues on the merits (and which also 
granted service connection for bilateral pes planus).  

In this case, the Board concludes that the failure to provide 
an adequate notice is harmless because the RO granted service 
connection for a foot disorder (the underlying issue with 
respect to that disability) and because the Board is herein 
granting the Veteran's application to reopen the new and 
material claims.  See Dingess v. Nicholson, 19 Vet. App. 
at 491 (in which the United States Court of Appeals for 
Veterans Claims (Court) held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993) and VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992) (regarding notice requirements in claims 
granted in full).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the Veteran of any 
evidence that could not be obtained.  VA has not obtained 
medical examination regarding the claim for service 
connection for cancer of the tongue for reasons provided 
below.  As the remaining de novo claims will be remanded for 
further development, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Air Force, retiring at the 
rank of Master Sergeant.  The Veteran served in the Pacific 
Theater during the Vietnam War and visited the Republic of 
Vietnam on at least two occasions.  He contends that cancer 
of the tongue is the result of exposure to herbicide in 
service.  He contends that his musculoskeletal disorders 
first manifested in service.  

Squamous Cell Carcinoma of the Tongue

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type two diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
Veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in Veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

In Update 2004, the NAS also examined several studies 
involving nasal, oral, or pharynx cancers and the possible 
relationship to exposure to herbicide.  One study examined 
cancers of the cavity between the jaw and cheek in Operation 
Ranch Hand veterans who were involved in the spraying of 
herbicides.  There was no significant difference between the 
Ranch Hand veterans and a comparison group of veteran who did 
not spray herbicide.  The NAS found no information in the 
research reviewed to change the conclusion that there is 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to herbicides and oral, 
nasal, and pharyngeal cancer.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding this disease, based on all available 
evidence in Update 2004 and prior NAS reports.  The Secretary 
reiterated that there is no positive association between 
exposure to herbicides and oral, nasal, or pharyngeal cancer 
and any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007).

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In March 2006, the Veteran submitted copies of Department of 
Defense Travel Vouchers that showed that he performed 
temporary duty travel from Yokota Air Base, Japan, to bases 
in the Republic of Vietnam, and return in January 1971 and in 
September through October 1971.  Therefore, the Board 
concludes that the Veteran performed duties involving 
visitation to Vietnam and is presumed to have been exposed to 
herbicide.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any oral or throat disorders.  
There is no evidence that the Veteran's military duties 
included handling or spraying of herbicide.  

In an October 2004 letter, a VA physician noted that the 
Veteran had participated in a VA examination and laboratory 
testing for possible health problems related to exposure to 
herbicide.  The physician stated that the examination and 
tests showed a history of squamous cell carcinoma of the 
tongue, epiglottis, and lymph nodes.  The clinical results of 
the examination are not in the claims file.  However, four 
days later, a VA physician noted that the Veteran had been 
diagnosed with squamous cell carcinoma of the tongue.  The 
Veteran underwent oral surgery and concurrent chemical and 
radiation therapy.  

The file contains very limited records of VA outpatient 
follow up care.  In an excerpt of an examination report dated 
in April 2005 and submitted by the Veteran, a VA examiner 
stated, "I do not know why 'cancer of the larynx, tachea, 
bronchus, and lung' are considered sc related cancers linked 
to agent orange exposure are service connected but the vets 
oral cancer of the tongue is not - he smoked for only about 
two years decades ago."   In August 2005, a VA primary care 
physician noted that the Veteran had no current complaints 
and that he was being followed in the oncology clinic.  In 
May 2006, a VA physician noted that the Veteran had no 
complaints.  He noted no nasopharynx or oropharynx masses or 
lesions and diffuse radiation changes in the hypopharynx.  He 
stated that his examination showed no evidence of disease.  

In a July 2007 substantive appeal, the Veteran contended that 
if service connection is warranted for cancers related to 
herbicide exposure in areas past the mouth, a reasonable 
person would find that the herbicide agent would cause cancer 
in the mouth.  He contends that service connection is 
warranted because there is reasonable doubt of the cause of 
his cancer.  

The Board notes that the Veteran has not undergone a VA 
examination to determine the extent of the residual 
disability from the episode of oral cancer or to obtain an 
opinion on the etiology of the disease.  VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83.

In this case, the Board notes that the Veteran has not 
reported any post-surgical symptoms or loss of function and 
that VA physicians noted diffuse radiation changes but no 
further indications of disease.  Service treatment records 
showed no evidence of symptoms, diagnoses, injuries, or other 
events in service to suggest a relationship to service other 
than to herbicide exposure.  Therefore, in the absence of 
current symptoms and events in service (other than herbicide 
exposure) that suggest a relationship to the episode of oral 
cancer, an examination and opinion are not necessary to 
decide the claim.    

The Board concludes that service connection for squamous cell 
carcinoma of the tongue, epiglottis, and lymph nodes is not 
warranted.  Direct service connection is not warranted 
because the disease first manifested many years after service 
and is not related to any aspect of active service.  

The Board further concludes that presumptive service 
connection for oral cancer based on exposure to herbicide is 
not warranted.  The Board acknowledged that the Veteran met 
the service and visitation requirements such that he is 
presumed to have been exposed to herbicide.  However, as 
previously discussed, oral cancer is not among those diseases 
for which the presumption of service connection is available.  
Based on Congressionally mandated studies by the National 
Academy of Sciences, the Secretary has determined that there 
is no positive association between oral cancer and exposure 
to herbicide.  

The Board acknowledges the Veteran's reasonable doubt 
contentions but must place great probative weight on the 
conclusions based on scientific studies.  The Board places 
less probative weight on the opinion of the VA examiner in 
April 2005.  The partial report does not indicate the level 
of medical expertise of the examiner.  Furthermore, the 
examiner's stated that he did not know why the cancer was not 
found to be related to herbicide exposure.  The examiner did 
not provide a positive opinion or rationale.  

The weight of the credible evidence demonstrates that the 
veteran's episode of oral cancer and current residuals of 
radiation therapy first manifested many years after service 
and is not related to any aspect of service including 
exposure to herbicide.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Degenerative Disease of the Low Back
 Arthritis of the Bilateral Hips and Wrists

At the time of the February 1988 rating action, service 
treatment records showed that the Veteran sought treatment on 
several occasions for low back pain, right hip pain, and pain 
and swelling of the fingers.  Examiners occasionally 
diagnosed arthritis but imaging studies, when obtained, were 
normal.  On a medical history questionnaire concurrent with a 
June 1987 retirement physical examination, the Veteran 
reported a history of recurrent back pain, swollen joints, 
and arthritis of the hands and hips since 1984-85.  The 
examiner noted no chronic disorders of the back, hips, and 
hands.  The examiner noted that the cause of the Veteran's 
symptoms was unknown and that he was treated with anti-
inflammatory medication with good results.  

In January 1988, a VA examiner noted the Veteran's reports of 
occasional pain in the fingers of both hands and hips.  He 
noted no symptoms related to the back.  X-rays of the wrists 
and hips were normal but there was some disc space narrowing 
at the lumbosacral junction.  

In February 1988, the RO denied service connection for a back 
disorder and arthritis of the hips and wrists because there 
was no medical evidence of a current disability.  The Veteran 
did not express disagreement within one year, and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104. 

The RO received the Veteran's application to reopen these 
claims in April 2006. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claims for 
service connection for disorders of the low back, hips, and 
wrists are related to the same symptoms of joint pain and 
swelling of the lower back, hips, and wrists as were 
considered in 1988.  Since the current diagnoses and claim 
are based on the same factual basis as the time the case was 
last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.  

Since February 1988, the RO received the results of an April 
2006 VA examination of the hands, wrists, and fingers, the 
results of X-ray studies of the lumbar spine, cervical spine, 
and left hip obtained in May 2005, January 2004, and 
September 2002 respectively, a June 2006 computed tomography 
scan of the pelvis, and an April 2006 opinion from a VA 
physician that addressed the Veteran's disorders of the back, 
neck, hips, and hands.  The studies identified degenerative 
changes in the joints, and the physician provided an opinion 
regarding a relationship between the current disability and 
symptoms noted in service medical records.  

In May 2006, the RO reopened the final disallowed claims and 
denied service connection on the merits. 

The Board concurs that the evidence received since the last 
final disallowance of the claims for service connection for 
degenerative disease of the low back and for arthritis of the 
hips and wrists is new because it was not previously 
considered.  The evidence is not cumulative and is material 
to the reason for the previous denial because it is evidence 
of diagnoses of current medical disabilities.  For the 
purposes of new and material evidence analysis, the evidence 
is considered credible and the Board concludes that the 
evidence raises a reasonable possibility of substantiating 
the claims. Therefore, as new and material evidence has been 
received, and to this extent only, the Board grants the 
petitions to reopen the claims for degenerative disease of 
the low back and for arthritis of the hips and wrists.  The 
issues of service connection for these disabilities are 
addressed in the Remand section below.  


ORDER

Service connection for squamous cell carcinoma on the base of 
the tongue is denied. 

The final disallowed claim for service connection for 
degenerative disease of the low back is reopened, and to this 
extent only, the appeal is allowed.  

The final disallowed claim for service connection for 
arthritis of the wrists is reopened, and to this extent only, 
the appeal is allowed.  

The final disallowed claim for service connection for 
arthritis of the hips is reopened, and to this extent only, 
the appeal is allowed.  


REMAND

Service treatment records showed that the Veteran was 
examined on several occasions from 1971 to 1985 for episodes 
of low back pain.  The examiners noted the Veteran's reports 
of exertion but no traumatic injuries.  When obtained, X-ray 
studies were normal.  The Veteran was diagnosed with muscle 
strains and prescribed rest and anti-inflammatory medication.  
In October and November 1984, the Veteran was treated for 
aching and stiffness of the right hip after exertion.  
X-rays were normal, and there was no follow-up treatment.  
Although there is evidence of pain and swelling of the hands 
that has been granted service connection, there is no 
evidence of treatment for the wrists or the neck.  The 
Veteran reported a history of recurrent back pain and 
swelling of the hands and hips on a June 1987 retirement 
physical examination.  However, the examiner found no chronic 
disorders, that the symptoms were treated with good results, 
that the cause for the symptoms was unknown. 

In April 2006, a VA physician stated that the Veteran was 
currently diagnosed with degenerative disease of the neck, 
lower back, hip (side not specified), and hands.  He noted 
that he reviewed the Veteran's service treatment records and 
stated that it is likely that the current arthritis of the 
back, hands, and hips began in service (because, according to 
the doctor, service treatment records show that the Veteran 
was treated for such disabilities during service).  He did 
not comment specifically on the wrists, but there are no 
clinical records of examination or treatment by this 
physician in the claims file.  It is not clear whether his 
observations of the hands included symptoms and functions of 
the wrists.  Furthermore, the physician cited no specific 
clinical evidence from the service treatment records and 
provided no rationale for his opinion.  

Also in April 2006, another VA physician did not review the 
claims file but noted the Veteran's reports of pain and 
swelling of the joints of the hands.  The physician noted 
that the Veteran reported no other joint pain or swelling.  
On examination, the physician noted swelling of the finger 
joints and some less than normal range of motion of the 
wrists.  However, X-rays showed no arthritis of the wrists.  
The physician diagnosed arthritis of the hands only.  

The claims file also contains the results of X-ray studies of 
the lumbar spine, cervical spine, and left hip obtained in 
May 2005, January 2004, and September 2002 respectively, and 
a June 2006 computed tomography scan of the pelvis.  The 
studies show degenerative changes of the lumbar and thoracic 
spine and the computed tomography scan showed abnormalities 
of the hips.  

The Veteran has not received a VA compensation and pension 
examination of the lumbar and cervical spine or of the 
bilateral hips.  The Board refers to the criteria for the 
duty to assist and concludes that there is evidence of 
current disabilities of the lumbar and cervical spine and 
hips.  There is some medical evidence to suggest a disability 
of the wrists.  The Board concludes that the evidence of 
record does not provide a clear and consistent picture of the 
status of the spinal, hip, and wrist joints and that the 
single opinion addressing the etiology of the diseases lacks 
a rationale with reference to specific manifestations in 
service.  [This is significant in light of the negative 
chronic findings at the service retirement examination.]  
Therefore, a comprehensive orthopedic examination is 
necessary to decide the claim.  38 C.F.R. § 3.159 (2008).  

Regarding the claim for an initial compensable rating for 
bilateral pes planus, the RO and the Veteran's representative 
refer to clinical observations of a VA examination of the 
feet on April 22, 2006.  The Board is unable to locate the 
report of this examination in the claims file.  An April 6, 
2006 listing of scheduled VA examinations shows only the 
examination of the hands and fingers noted above.  The Board 
is unable to evaluate the status of the bilateral pes planus 
disability, and a copy of the April 22, 2006 foot 
examination, if available, and a current examination of the 
feet is necessary to decide the claim.  Id. 

The Board notes that the Veteran has submitted specific 
reports of VA treatment in support of his claims that were 
not obtained by the RO.  VA records of care for other 
disabilities suggest that the Veteran received regular VA 
outpatient care.  However, few records of VA outpatient care 
are in the claims file.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (in which 
the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body).  In this case, the records of VA 
treatment in the file appear to be incomplete.  Accordingly, 
the RO should request all pertinent VA medical records since 
January 2005.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his 
representative a VCAA-notice complying 
letter pertaining to the issues of 
entitlement to service connection for 
degenerative disease of the neck, 
degenerative disease of the low back, 
arthritis of the wrists, and arthritis of 
the hips.  

2.  Request all records of VA medical 
care that the Veteran has received for 
his neck, low back, wrist, and hip 
symptoms since January 2005.  The Board 
is particularly interested in a copy of 
the report of a VA foot examination 
conducted on April 22, 2006.  Associate 
any records received with the claims 
file.  

3.  Schedule the Veteran for a VA 
orthopedic examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner obtain any appropriate imaging 
studies and provide an evaluation of the 
Veteran's bilateral pes planus, lumbar 
spine, cervical spine, bilateral hips, 
and bilateral wrist disorders, if any.  

All pertinent pathology associated with 
the service-connected bilateral pes 
planus should be noted in the examination 
report.  With respect to the Veteran's 
neck, low back, hip, and wrist problems, 
the examiner should provide an opinion as 
to whether any disability of the lumbar 
spine, cervical spine, bilateral hips, 
and bilateral wrists is at least as 
likely as not (50 percent or greater 
possibility) related to treatment of the 
back, hips and hands in service or any 
other aspect of service.  

4.  Then, after conducting any other 
development deemed necessary, 
readjudicate the claims for service 
connection for degenerative disease of 
the low back, degenerative disease of the 
neck, arthritis of the hips, and 
arthritis of the wrists as well as the 
issue of entitlement to an initial 
compensable rating for bilateral pes 
planus.  If any decision remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


